UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 21,2016 Commission File No. 1-14588 NORTHEAST BANCORP (Exact name of registrant as specified in its charter) Maine 01-0425066 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 500 Canal Street Lewiston, Maine (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (207) 786-3245 Former name or former address, if changed since last Report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: | | Written communications pursuant to Rule 425 under the Securities Act | | Soliciting material pursuant to Rule 14a-12 under the Exchange Act | | Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act | | Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02 Results of Operations and Financial Condition On October 26, 2016, Northeast Bancorp, a Maine corporation (the "Company"), issued a press release announcing its earnings for the first quarter of fiscal 2017 and declaring the payment of a dividend. The full text of this press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information contained herein, including the exhibit attached hereto, is furnished pursuant to Item 2.02 of this Form 8-K and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section. Further, the information in this report (including the exhibits hereto) are not to be incorporated by reference into any of the Company's filings with the Securities and Exchange Commission, whether filed prior to or after the furnishing of these certificates, regardless of any general or specific incorporation language in such filing. Item 8.01 Other Events Also on October 21, 2016, the Company announced that its Board of Directors has authorized the Company to amend the existing stock repurchase program to purchase an additional 500,000 shares of its common stock, representing 5.7% of the Company’s outstanding common shares or approximately $5.5 million based on the Company’s closing price on October 25, 2016. Such purchases will be made in open market or in privately negotiated transactions from time to time and in such amounts as market conditions warrant. The timing and actual number of shares repurchased will depend on a variety of factors including price, corporate and regulatory requirements, market conditions, and other corporate liquidity requirements and priorities. The stock repurchase program may be suspended or terminated at any time without prior notice, and will expire on October 21, 2018. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No . Description Press Release dated October 26, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. NORTHEAST BANCORP By: /s/ Brian Shaughnessy Name: Brian Shaughnessy Title: Chief Financial Officer and Treasurer Date: October 26, 2016 EXHIBIT INDEX Exhibit No . Description Press Release dated October 26, 2016
